
	
		I
		111th CONGRESS
		1st Session
		H. R. 3062
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Ms. Shea-Porter
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on bitolylene
		  diisocyanate (TODI).
	
	
		1.Bitolylene diisocyanate
			 (TODI)
			(a)In
			 generalHeading 9902.01.01 of
			 the Harmonized Tariff Schedule of the United States (relating to bitolylene
			 diisocyanate (TODI)) is amended by striking 12/31/2009 and
			 inserting 12/31/2012.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
